03-15-00093-CV
   Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   March 23, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GV-14-000227 and Court of Appeals number
   03-54-00093-CV, styled, The City of Houston, Texas vs Greg Abbott, et al is due in your office
   today, March 23, 2015. This office has not received payment for this record as of today; however, the
   appellant is going to expedite the payment. Therefore, I am requesting an extension for filing. Thank
   you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Bari Henson
   Deputy Court Clerk II
   (512) 854-5835




Administrative Offices     Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566              fax: 854-4457